ORDER

PER CURIAM.
Defendant appeals his conviction in a court-tried case for failure to return leased property, a class A misdemeanor. § 578.150, RSMo Supp.1998. He was sentenced to seven days in the custody of the Department of Justice Services. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).